DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Chen et al (CN 103386332 A, cited on IDS) discloses a microfluidic chip, comprising a lower electrode plate (equivalent to a microfluidic substrate) and an upper electrode plate that are arranged opposite each other, wherein the lower electrode plate comprises a first substrate 11, and driving electrodes 12, a dielectric layer 13 and a first hydrophobic layer 14 that are successively formed on the first substrate; the upper electrode plate comprises a second substrate 15 and a second hydrophobic layer 16 formed on the second substrate; the driving electrode is in the shape of the half moon. In addition, Chen et al teaches that in the fluid drop delivery direction, one side edge of the driving electrode is in a convex arc shape and the other side edge is in a concave arcshape, and adjacent electrodes are opposite to each other in a concave and convex manner; and the driving electrode can be composed of any conductive material, and the electrode size and interval thereof as well as the specific number of electrodes are not defined (see [0035] - [0039].
However, Chen et al neither teaches nor fairly suggests at least one auxiliary electrode for driving fluid drops to move, wherein the orthographic projection of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797